

	

		III

		109th CONGRESS

		2d Session

		S. RES. 412

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Akaka (for himself,

			 Mr. Voinovich, Ms. Collins, Mr.

			 Lieberman, Mr. Coleman,

			 Mr. Levin, Mr.

			 Coburn, Mr. Carper,

			 Mr. Warner, and Mr. Lautenberg) submitted the following resolution;

			 which was referred to the Committee on

			 Homeland Security and Governmental Affairs

		

		

			April 27, 2006

			Committee discharged; considered and agreed

			 to

		

		RESOLUTION

		Expressing the sense of the Senate that

		  public servants should be commended for their dedication and continued service

		  to the Nation during Public Service Recognition Week, May 1 through 7,

		  2006.

	

	

		Whereas Public Service Recognition Week provides an

			 opportunity to recognize the important contributions of public servants and

			 honor the men and women who meet the needs of the Nation through work at all

			 levels of government;

		Whereas millions of individuals work in government service

			 in every city, county, and State across America and in hundreds of cities

			 abroad;

		Whereas public service is a noble calling involving a

			 variety of challenging and rewarding professions;

		Whereas Federal, State, and local governments are

			 responsive, innovative, and effective because of the outstanding work of public

			 servants;

		Whereas the United States of America is a great and

			 prosperous Nation, and public service employees contribute significantly to

			 that greatness and prosperity;

		Whereas the Nation benefits daily from the knowledge and

			 skills of these highly trained individuals;

		Whereas public servants—

			(1)provide vital

			 strategic support functions to our military and serve in the National Guard and

			 Reserves;

			(2)fight crime and

			 fire;

			(3)ensure equal

			 access to secure, efficient, and affordable mail service;

			(4)deliver social

			 security and medicare benefits;

			(5)fight disease and

			 promote better health;

			(6)protect the

			 environment and the Nation's parks;

			(7)enforce laws

			 guaranteeing equal employment opportunities and healthy working

			 conditions;

			(8)defend and secure

			 critical infrastructure;

			(9)help the Nation

			 recover from natural disasters and terrorist attacks;

			(10)teach and work

			 in our schools and libraries;

			(11)improve and

			 secure our transportation systems;

			(12)keep the

			 Nation's economy stable; and

			(13)defend our

			 freedom and advance United States interests around the world;

			Whereas members of the uniformed services and civilian

			 employees at all levels of government make significant contributions to the

			 general welfare of the United States, and are on the front lines in the fight

			 against terrorism and in maintaining homeland security;

		Whereas public servants work in a professional manner to

			 build relationships with other countries and cultures in order to better

			 represent America's interests and promote American ideals;

		Whereas public servants alert Congress and the public to

			 government waste, fraud, abuse, and dangers to public health;

		Whereas the men and women serving in the Armed Forces of

			 the United States, as well as those skilled trade and craft Federal employees

			 who provide support to their efforts, are committed to doing their jobs

			 regardless of the circumstances, and contribute greatly to the security of the

			 Nation and the world;

		Whereas public servants have bravely fought in armed

			 conflict in defense of this Nation and its ideals and deserve the care and

			 benefits they have earned through their honorable service;

		Whereas government workers have much to offer, as

			 demonstrated by their expertise and innovative ideas, and serve as examples by

			 passing on institutional knowledge to train the next generation of public

			 servants;

		Whereas May 1 through 7, 2006, has been designated Public

			 Service Recognition Week to honor America's Federal, State, and local

			 government employees; and

		Whereas Public Service Recognition Week is celebrating its

			 22nd anniversary through job fairs, student activities, and agency exhibits:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)commends public

			 servants for their outstanding contributions to this great Nation during Public

			 Service Recognition Week and throughout the year;

			(2)salutes their

			 unyielding dedication and spirit for public service;

			(3)honors those

			 government employees who have given their lives in service to their

			 country;

			(4)calls upon a new

			 generation of workers to consider a career in public service as an honorable

			 profession; and

			(5)encourages

			 efforts to promote public service careers at all levels of government.

			

